Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A Pre-Appeal Brief Request for Review was filed on 8 March 2021.  An Appeal Conference was held and it was determined that the applied prior art reference to MOSIER et al (US 2018/0087001) does not disclose the weight ratio of Ca:N in the lubricating oil composition of 1.4 to less than 2.3, the weight ratio of Ca:Mo in the lubricating oil composition of greater than 6.7 to less than 56.3 and the weight ratio of Ca:B in the lubricating oil composition of greater than 5.0 to less than 9.8 as required by independent Claim 16.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                        

EMcAvoy
10 April 2021